                                           Case 3:18-cv-07701-SI Document 31 Filed 04/20/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TAMMY B.,                                       Case No. 18-cv-07701-SI
                                   8                   Plaintiff,
                                                                                         JUDGMENT
                                   9             v.

                                  10     ANDREW SAUL,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court has granted plaintiff’s motion for summary judgment, denied defendant’s cross-

                                  14   motion for summary judgment, and remanded this action to the Commissioner for immediate

                                  15   payment of benefits. Judgment is entered accordingly.

                                  16

                                  17          IT IS SO ORDERED AND ADJUDGED.

                                  18   Dated: April 20, 2020
                                  19                                                 ______________________________________
                                                                                     SUSAN ILLSTON
                                  20                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
